 

Exhibit 10.4

 

FORM OF VOTING AGREEMENT

 

THIS VOTING AGREEMENT (this “Agreement”) dated as of August __, 2020, by and
among each of the undersigned stockholders (collectively, the “Stockholders”) of
U.S. Gold Corp., a Nevada corporation (the “Company”) and Richard, Silas, in his
capacity as stockholder representative (“Stockholder Representative”) of the
stockholders of Northern Panther Resources Corporation (“NPRC”).

 

WHEREAS, the Stockholders collectively own 12.2% of the shares of common stock
of the Company (such shares of the Company common stock, together with all
shares of the Company common stock which may hereafter be acquired by the
Stockholders prior to the termination of this Agreement, shall be referred to
herein as the “Shares”);

 

WHEREAS, concurrently with the execution of this Agreement, the Company has
entered or will enter into an Agreement and Plan of Merger, dated as of the date
hereof (the “Merger Agreement”) with NPRC, which provides, among other things,
that Gold King Acquisition Corp., a Nevada corporation and wholly-owned
subsidiary of the Company, will merge with and NPRC (the “Merger”) and NPRC
shall be the surviving corporation and a wholly-owned subsidiary of the Company.
Capitalized terms used and not defined herein shall have the meanings given to
such terms in the Merger Agreement;

 

WHEREAS, in connection with the Merger Agreement, the Company is required to use
commercially reasonable efforts to seek the requisite approval from its
stockholders for the conversion of its Series H Convertible Preferred Stock, par
value $0.001, into shares of its common stock, par value $0.001, on a 1 for 10
basis (the “Conversion”), at the 2020 annual meeting of the Company’s
stockholders to be held on or about October 27, 2020 (the “Meeting”), in
accordance with the applicable rules of the Commission and NASDAQ Rule 5635;

 

WHEREAS, as an inducement to NPRC’s willingness to enter into the Merger
Agreement and consummate the Merger, which the Stockholders believe the Company
will derive substantial benefits from through its ownership interest in NPRC,
the Stockholders are entering into this Agreement; and

 

WHEREAS, the Company and NPRC have made it a condition to their entering into
the Merger Agreement that the Stockholders agree to vote the Shares in favor of
the Conversion.

 



1

 

 

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements contained herein, and intending to be legally bound hereby, the
parties hereby agree as follows:

 

ARTICLE 1

Voting of Shares

 

1.1 Voting Agreement; Irrevocable Proxy.

 

(a) Agreement to Vote and Approve. The Stockholders, individually and not
jointly, hereby agree that, during the term of this Agreement, at any meeting of
the stockholders of the Company, however called, and in any action by consent of
the stockholders of the Company, the Stockholders shall vote their Shares
(except Shares held in a fiduciary capacity) in favor of the Conversion. The
parties hereto acknowledge and agree that no Stockholder makes any agreement or
understanding in this Agreement in its capacity as a manager, director or
officer of the Company or any of its respective subsidiaries (if any such
Stockholder holds such office or position), and nothing in this Agreement: (x)
will limit or affect any actions or omissions taken by any Stockholder in its
capacity as such, including in exercising rights under the Merger Agreement, and
no such actions or omissions shall be deemed a breach of this Agreement; or (y)
will be construed to prohibit, limit, or restrict any Stockholder from
exercising its fiduciary duties as a manager, officer or director to the Company
or its stockholders.

 

(b) Irrevocable Proxy. Each Stockholder hereby appoints the Stockholder
Representative, until the Expiration Time (at which time this proxy shall
automatically be revoked), as its proxy and attorney-in-fact, with full power of
substitution and resubstitution, to vote during the term of this Agreement with
respect to the Shares in accordance with Section 1(a). This proxy and power of
attorney is given to secure the performance of the duties of each Stockholder
under this Agreement. Each Stockholder shall take such further action or execute
such other instruments as may be necessary to effectuate the intent of this
proxy. This proxy and power of attorney granted by each Stockholder shall be
irrevocable during the term of this Agreement, shall be deemed to be coupled
with an interest sufficient in law to support an irrevocable proxy, and shall
revoke any and all prior proxies granted by each Stockholder with respect to the
Shares. The power of attorney granted by each Stockholder herein is a durable
power of attorney and shall survive the bankruptcy, death, or incapacity of such
Stockholder.

 

(c) The Stockholder hereby irrevocably and unconditionally waives, and agrees
not to assert, exercise or perfect (or attempt to exercise, assert or perfect)
any rights of appraisal or rights to dissent from the Merger or quasi-appraisal
rights that it may at any time have under applicable law, including the Nevada
Revised Statutes. The Stockholder agrees not to commence, join in, facilitate,
assist or encourage, and agrees to take all actions necessary to opt out of any
class in any class action with respect to, any claim, derivative or otherwise,
against the Company, NPRC, the Stockholder Representative, or any of their
respective successors, directors or officers, (a) challenging the validity,
binding nature or enforceability of, or seeking to enjoin the operation of, this
Agreement or the Merger Agreement, or (b) alleging a breach of any fiduciary
duty of any Person in connection with the evaluation, negotiation, entry into or
consummation of the Merger Agreement.

 

ARTICLE 2

Representations and Warranties

 

Each of the Stockholders, individually and not jointly, hereby represents and
warrants to the Stockholder Representative as follows:

 

2.1 Authority Relative to this Agreement. Such Stockholder has all necessary
power and authority or capacity, as the case may be, to execute and deliver this
Agreement, and to perform his, her or its obligations hereunder. This Agreement
has been duly and validly executed and delivered by the Stockholder and
constitutes a legal, valid and binding obligation of such Stockholder,
enforceable against such Stockholder in accordance with its terms.

 

2

 

 

2.2 No Conflict.

 

(a) The execution and delivery of this Agreement by the Stockholder does not,
and the performance of this Agreement by him/her/it will not (i) conflict with
or violate any law, rule, regulation, order, judgment or decree applicable to
him/her/it or by which the Shares are bound, or (ii) result in any breach of or
constitute a default (or event that with notice or lapse of time or both would
become a default) under, or give to others any rights of termination, amendment,
acceleration or cancellation of, or result in the creation of a lien or
encumbrance on any of the Shares held by him/her/it pursuant to, any note, bond,
mortgage, indenture, contract, agreement, lease, license, permit, franchise or
other instrument or obligation to which he/she/it is a party or by which
he/she/it or any Shares of him/her/it are bound, except, in the case of clauses
(i) and (ii), for any such conflicts, violations, breaches, defaults or other
occurrences which would not prevent or delay the performance by such Stockholder
of his, her or its obligations under this Agreement.

 

(b) The execution and delivery of this Agreement by him/her/it does not, and the
performance of this Agreement by him/her/it will not, require any consent,
approval, authorization or permit of, or filing with or notification to, any
federal, state, local or foreign regulatory body.

 

2.3 Title to the Shares. Each of the Stockholders is the owner of the number and
class of Shares specified on Annex I hereto, free and clear of all security
interests, liens, claims, pledges, options, rights of first refusal, agreements,
limitations on voting rights, charges and other encumbrances of any nature
whatsoever except as otherwise specified on Annex I. No Stockholder has
appointed or granted any proxy, which appointment or grant is still effective,
with respect to the Shares. Each Stockholder has sole voting power with respect
to his, her or its Shares except as otherwise specified on Annex I.

 

ARTICLE 3

Additional Covenants

 

3.1 Transfer of the Shares. Each of the Stockholders hereby covenants and agrees
that, during the term of this Agreement, the Stockholder will not, without the
prior written consent of the Stockholder Representative, sell, pledge, transfer,
or otherwise voluntarily dispose of (“Transfer”) any of the Shares which are
owned by the Stockholder (except Shares held in a fiduciary capacity) or take
any other voluntary action which would have the effect of removing the
Stockholder’s power to vote his, her or its Shares or which would otherwise be
inconsistent with this Agreement. Notwithstanding the foregoing, if applicable,
this Section 3.1 shall not prohibit a Transfer of the Shares upon the death of a
Stockholder to an immediate family member or Affiliate of such Stockholders;
provided, that a Transfer referred to in this sentence shall be permitted only
if, as a precondition to such Transfer, the transferee shall agree in writing to
be subject to each of the terms of this Agreement by executing and delivering an
Adoption Agreement in accordance with Section 4.10(b).

 

3

 

 

ARTICLE 4

Miscellaneous

 

4.1 Termination. This Agreement shall terminate on the earlier to occur of (the
“Expiration Time”) (i) the termination of the Meeting and (ii) the date of
termination of the Merger Agreement for any reason whatsoever.

 

4.2 Specific Performance. The Stockholders agree that irreparable damage may
occur in the event any provision of this Agreement was not performed in
accordance with the terms hereof and that the Stockholder Representative shall
be entitled to seek specific performance of the terms hereof, in addition to any
other remedy at law or in equity.

 

4.3 Entire Agreement. This Agreement constitutes the entire agreement between
the parties and supersedes all prior agreements and understandings with respect
to the subject matter hereof.

 

4.4 Amendment. This Agreement may not be amended except by an instrument in
writing signed by all the parties hereto.

 

4.5 Severability. If any term or other provision of this Agreement is invalid,
illegal or incapable of being enforced by any rule of law or public policy, all
other conditions and provisions of this Agreement shall nevertheless remain in
full force and effect so long as the economic or legal substance of the
transactions contemplated hereby is not affected in any manner materially
adverse to any party. Upon such determination that any term or other provision
is invalid, illegal or incapable of being enforced, the parties hereto shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the parties as closely as possible in an acceptable manner to the end
that the transactions contemplated hereby are fulfilled to the fullest extent
possible.

 

4.6 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Nevada.

 

4.7 Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed to be an original, but all of which shall constitute one and the
same agreement. Transmission of an executed signature page by e-mail or other
electronic means is as effective as a manually executed counterpart of this
Agreement.

 

4.8 Assignment. This Agreement shall not be assigned by operation of law or
otherwise.

 

4

 

 

4.9 Parties in Interest. This Agreement shall be binding upon and inure solely
to the benefit of each party hereto, and nothing in this Agreement, express or
implied, is intended to or shall confer upon any other person any right, benefit
or remedy of any nature whatsoever under or by reason of this Agreement.

 

4.10 Transfers, Successors and Assigns.

 

(a) The terms and conditions of this Agreement shall inure to the benefit of and
be binding upon the respective successors and assigns of the parties. Nothing in
this Agreement, express or implied, is intended to confer upon any party other
than the parties hereto or their respective successors and assigns any rights,
remedies, obligations, or liabilities under or by reason of this Agreement,
except as expressly provided in this Agreement.

 

(b) Each transferee or assignee of the Shares subject to this Agreement shall
continue to be subject to the terms hereof, and, as a condition to the
recognition of such transfer, each transferee or assignee shall agree in writing
to be subject to each of the terms of this Agreement by executing and delivering
an Adoption Agreement substantially in the form attached hereto as Exhibit A.
Upon the execution and delivery of an Adoption Agreement by any transferee, such
transferee shall be deemed to be a party hereto as if such transferee’s
signature appeared on the signature pages of this Agreement. Nothing in this
Agreement, express or implied, is intended to confer upon any party other than
the parties hereto or their respective executors, administrators, heirs,
successors and assigns any rights, remedies, obligations, or liabilities under
or by reason of this Agreement, except as expressly provided in this Agreement.

 

4.11 Spousal Consent. If any Stockholder who is a natural person is married on
the date of this Agreement, such Stockholder shall request the Stockholder’s
spouse to execute and deliver to the Stockholder Representative a consent of
spouse in the form of Exhibit B hereto (“Consent of Spouse”), within five (5)
days of the date of this Agreement. Notwithstanding the execution and delivery
thereof, such consent shall not be deemed to confer or convey to the spouse any
rights in such Stockholder’s shares of capital stock that do not otherwise exist
by operation of law or the agreement of the parties.

 

5

 

 

VOTING AGREEMENT

 

Signature Page

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed on the day first written above.

 

STOCKHOLDERS   STOCKHOLDER REPRESENTATIVE                                      
               

 

Signature Page to Voting Agreement

 

 

 

ANNEX I*

 

Stockholder   Address and E-mail   Number of Shares                            
                                                   

 

*For a description of any liens, claims, pledges, options, rights of first
refusal, agreements, limitations on voting rights, charges and other
encumbrances related to each individual’s Shares, please refer to beneficial
ownership table included in the Company’s Annual Report on Form 10-K for the
fiscal year ended April 30, 2020. For a description of each individual’s voting
power in relation to the Shares, please refer to the individual’s filings
reported on Form 3, Form 4 and Form 5 (if any) with the Securities and Exchange
Commission.

 

2

 

 

EXHIBIT A

 

ADOPTION AGREEMENT

 

This Adoption Agreement (“Adoption Agreement”) is executed by the undersigned
(the “Transferee”) pursuant to the terms of that certain Voting Agreement dated
as of __________, 2020 (the “Agreement”) by and among Richard Silas, in his
capacity as Stockholder Representative of the stockholders of Northern Panther
Resources Corporation, a Nevada corporation, and certain of the stockholders of
U.S. Gold Corp, a Nevada corporation. Capitalized terms used but not defined in
this Adoption Agreement shall have the respective meanings ascribed to such
terms in the Agreement. By the execution of this Adoption Agreement, the
Transferee agrees as follows:

 

1.1 Acknowledgement. Transferee acknowledges that Transferee is acquiring
certain shares of the common stock of U.S. Gold Corp. (the “Shares”), subject to
the terms and conditions of the Agreement.

 

1.2 Agreement. Transferee (i) agrees that the Shares acquired by Transferee
shall be bound by and subject to the terms of the Agreement, (ii) hereby adopts
the Agreement with the same force and effect as if Transferee were originally a
Party thereto, and (iii) agrees that Transferee shall be deemed a “Stockholder.”

 

1.3 Notice. Any notice required or permitted by the Agreement shall be given to
Transferee at the address listed beside Transferee’s signature below.

 

EXECUTED AND DATED this ___ day of __________, 20___.

 

  Transferee         By:              Name:     Title:     Address:          
Fax:  

 

 

 

 

EXHIBIT B

 

CONSENT OF SPOUSE

 

I, ____________________, spouse of ______________, acknowledge that I have read
the Voting Agreement, dated as of ___________, 2020, to which this Consent is
attached as Exhibit B (the “Agreement”), and that I know the contents of the
Agreement. I am aware that the Agreement contains provisions regarding the
voting and transfer of shares of common stock of U.S. Gold Corp. (the
“Company”), which my spouse may own, including any interest I might have
therein.

 

I hereby agree that my interest, if any, in any shares of common stock of the
Company subject to the Agreement shall be irrevocably bound by the Agreement and
further understand and agree that any community property interest I may have in
such shares of common stock of the Company shall be similarly bound by the
Agreement.

 

I am aware that the legal, financial and related matters contained in the
Agreement are complex and that I am free to seek independent professional
guidance or counsel with respect to this Consent. I have either sought such
guidance of counsel or determined after reviewing the Agreement carefully that I
will waive such right.

 

Dated:                   Signature                 Print Name

 

2

 